IN THE COURT OF CRIMINAL APPEALS
                     OF TEXAS

                                      NO. WR-86,220-01



                            IN RE ENRIQUE AROCHI, Relator

                  ON APPLICATION FOR A WRIT OF MANDAMUS
                           CAUSE NO. 401-80513-2015
                        ST
              IN THE 401 DISTRICT COURT OF COLLIN COUNTY


       Per curiam. Keller, P.J. would file and set.

                                           OPINION


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. He requests that this Court order the district court to vacate its order

removing appointed counsel and appointing different counsel on the pending appeal, Arochi v. State,

05-16-01208-CR (Tex. App.—Dallas).

       On January 25, 2017, this Court held this application in abeyance and ordered the Honorable

Mark Rusch to respond. Judge Rusch stated that he believed he could not permit trial counsel to

remain as appointed counsel on appeal and compensate him in that capacity because after Relator’s
trial, he no longer met the requirements to be appointed in Collin County. However, he met the

requirements to be appointed at the time he was appointed to Relator’s case, and this Court does not

find that good cause exists to remove him as Relator’s counsel. See TEX . CODE CRIM . PRO . art.

26.04(j)(2); Stearnes v. Clinton, 780 S.W.2d 216 (Tex. Crim. App. 1989); Stotts v. Wisser, 894
S.W.2d 366 (Tex. Crim. App. 1995).

       We conditionally grant mandamus relief and direct the Respondent to vacate his order

appointing Pamela Lakatos as appellate counsel, thereby allowing Steven Miears to continue as

counsel for Relator on his pending appeal. The writ of mandamus will issue only in the event the

Respondent fails to comply within thirty days of the date of this opinion.


Delivered: April 12, 2017
Do not publish